Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 4 claims and claims 1-4 are pending.

	
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jonghee Kim ( KR 20110006697 U; Pub. July 06, 2011; hereinafter as Kim) in view of Lundback et al.( US 2011/0021256 A1).
Regarding claim 1, Kim teaches a lighting apparatus for lighting a billiard table surface([abstract]- a billiard table structure consisting of a structure in which the upper frame is raised to the upper frame, the slab is raised to the upper portion of the upper frame and four cushion dies are installed on the outer side thereof), the apparatus comprising: a frame configured to support one or more lights above the billiard table surface; the one or more lights comprising a light source or sources mounted in the frame in a configuration to provide substantially uniform illumination from cushion to cushion of the billiard table surface([abstract]- a billiard table structure consisting of a structure in which the upper frame is raised to the upper frame, the slab is raised to the upper portion of the upper frame and four cushion dies are installed on the outer side thereof, The lighting member is provided at the outer surface of the slab or the slab so that when the lighting member is lit, the cushion part of the rubber material attached to the cushion die is heated so that the condition can be adjusted for optimum elasticity and the billiard table is used. It is to provide a billiard table provided to give an indirect lighting effect to the user).
However, Kim does not explicitly disclose a first camera disposed to capture images of a first area relative to the billiard table surface; a second camera disposed to capture images of a second area relative to the billiard table surface; a processing device in communication with the first camera and the second camera and configured to provide images to a display device; wherein the processing device is configured to: monitor motion from the first area and the second area, in response to detecting motion from the first area ( or in the case of motion in both the first area and the second area, where a motion signal is higher in the first area), effect stopping storing or providing images from the second camera and effect storing or providing images from the first camera to store or provide images from the first area.
In an analogous art, Lundback disclose a first camera disposed to capture images of a first area relative to the billiard table surface([see in Fig. 2]- FIG. 2 shows coordinate mappings between the billiard table 24 and each of the graphical display system 16 and the imaging system 12 of the automated enhancement generation 10. The graphical display system 16 displays images from a coordinate system with coordinates (u,v) in a display plane 32 (D), and the imaging system 12 captures the images 13 in a coordinate system with coordinates (m,n) in a capture plane 34 (C). In some embodiments, display plane 32 is effectively the 2D graphics frame buffer of the display device used within graphical display system 16, while capture plane 34 is effectively the 2D image constructed by the one or more cameras used within imaging system 12 to observe billiard table playing surface 26); a second camera disposed to capture images of a second area relative to the billiard table surface([see in Fig. 2]- FIG. 2 shows coordinate mappings between the billiard table 24 and each of the graphical display system 16 and the imaging system 12 of the automated enhancement generation 10. The graphical display system 16 displays images from a coordinate system with coordinates (u,v) in a display plane 32 (D), and the imaging system 12 captures the images 13 in a coordinate system with coordinates (m,n) in a capture plane 34 (C). In some embodiments, display plane 32 is effectively the 2D graphics frame buffer of the display device used within graphical display system 16, while capture plane 34 is effectively the 2D image constructed by the one or more cameras used within imaging system 12 to observe billiard table playing surface 26); a processing device in communication with the first camera and the second camera and configured to provide images to a display device([see in Fig. 2, 5]- display plane 32 is effectively the 2D graphics frame buffer of the display device used within graphical display system 16, while capture plane 34 is effectively the 2D image constructed by the one or more cameras used within imaging system 12 to observe billiard table playing surface 26. In some embodiments, the data processing system 14 superimposes a rectangular coordinate system with coordinates (x,y) onto the plane (T) of the playing surface 26. As explained in detail below, the data processing system 14 handles coordinate transformations between the playing surface 26 and each of the display plane D and the capture plane (C); examiner considers this the data processing system is establishing a communication between one or more cameras in the imaging system); wherein the processing device is configured to: monitor motion from the first area and the second area, in response to detecting motion from the first area ( or in the case of motion in both the first area and the second area, where a motion signal is higher in the first area), effect stopping storing or providing images from the second camera and effect storing or providing images from the first camera to store or provide images from the first area([para 0080-0086]- , the data processing system 14 computes the ball trajectories based on the following motion model: N balls are in motion on the playing surface, which is bounded by reflecting bumpers  Each ball b has a known current position (x.sub.i,y.sub.i).sup.b, velocity v(x.sub.i.sup.b),v(y.sub.i.sup.b)), mass m and radius r (in this model the balls are assumed to have the same mass and radius). The balls have elastic collisions with each other and the bumpers, with a small amount of ball momentum being lost in each collision; [0084] The balls travel in straight lines between collisions;  A small, constant frictional force between the balls and the table acts to slow ball velocity over time. At each trajectory prediction time, the data processing system 14 simulates the system of billiard balls to determine their respective trajectories based on the motion model. In some embodiments, the data processing system 14 performs a time-driven simulation in which the position of each ball is updated after each update period and the velocities of the balls are updated after each detected collision. In other embodiments, the data processing system performs an event-driven simulation in which an ordered sequence of predicted ball collisions with each other and the bumpers is simulated). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Lundback to the modified system of Kim a method in accordance with which position data is generated. The position data describes real-time positions of each of one or more billiard balls moving on a playing surface of a billiard table. Imagery is displayed on the playing surface. The imagery dynamically responds to the position data as the one or more billiard balls move on the playing surface [ Lundback ; paragraph 0002].
Regarding claim 2, Lundback teaches wherein the processing device is further configured to, in response to detecting motion from the second area ( or in the case of motion in both the first area and the second area, where a motion signal is higher in the second area), effect stopping storing or providing images from the first camera and effect storing or providing images from the second camera to store or provide images from the second area([para 0080-0086]- , the data processing system 14 computes the ball trajectories based on the following motion model: N balls are in motion on the playing surface, which is bounded by reflecting bumpers  Each ball b has a known current position (x.sub.i,y.sub.i).sup.b, velocity v(x.sub.i.sup.b),v(y.sub.i.sup.b)), mass m and radius r (in this model the balls are assumed to have the same mass and radius). The balls have elastic collisions with each other and the bumpers, with a small amount of ball momentum being lost in each collision; [0084] The balls travel in straight lines between collisions;  A small, constant frictional force between the balls and the table acts to slow ball velocity over time. At each trajectory prediction time, the data processing system 14 simulates the system of billiard balls to determine their respective trajectories based on the motion model. In some embodiments, the data processing system 14 performs a time-driven simulation in which the position of each ball is updated after each update period and the velocities of the balls are updated after each detected collision. In other embodiments, the data processing system performs an event-driven simulation in which an ordered sequence of predicted ball collisions with each other and the bumpers is simulated).
Regarding claim 3, Lundback teaches wherein the processing device is further configured to detect stoppage of ball motion on the billiard table surface and, in response to detecting stoppage of motion of balls on the billiard table surface, effect stopping storing or providing images from the first camera and the second camera([para 0080-0086]- , the data processing system 14 computes the ball trajectories based on the following motion model: N balls are in motion on the playing surface, which is bounded by reflecting bumpers  Each ball b has a known current position (x.sub.i,y.sub.i).sup.b, velocity v(x.sub.i.sup.b),v(y.sub.i.sup.b)), mass m and radius r (in this model the balls are assumed to have the same mass and radius). The balls have elastic collisions with each other and the bumpers, with a small amount of ball momentum being lost in each collision; [0084] The balls travel in straight lines between collisions;  A small, constant frictional force between the balls and the table acts to slow ball velocity over time. At each trajectory prediction time, the data processing system 14 simulates the system of billiard balls to determine their respective trajectories based on the motion model. In some embodiments, the data processing system 14 performs a time-driven simulation in which the position of each ball is updated after each update period and the velocities of the balls are updated after each detected collision. In other embodiments, the data processing system performs an event-driven simulation in which an ordered sequence of predicted ball collisions with each other and the bumpers is simulated).
Regarding claim 4,Lundback teaches wherein the processing device is further configured to, in response to detecting stoppage of motion of balls on the billiard table surface, effect storing or providing images of the billiard table surface ([para 0080-0086]-the data processing system 14 computes the ball trajectories based on the following motion model: N balls are in motion on the playing surface, which is bounded by reflecting bumpers  Each ball b has a known current position (x.sub.i,y.sub.i).sup.b, velocity v(x.sub.i.sup.b),v(y.sub.i.sup.b)), mass m and radius r (in this model the balls are assumed to have the same mass and radius). The balls have elastic collisions with each other and the bumpers, with a small amount of ball momentum being lost in each collision; [0084] The balls travel in straight lines between collisions;  A small, constant frictional force between the balls and the table acts to slow ball velocity over time. At each trajectory prediction time, the data processing system 14 simulates the system of billiard balls to determine their respective trajectories based on the motion model. In some embodiments, the data processing system 14 performs a time-driven simulation in which the position of each ball is updated after each update period and the velocities of the balls are updated after each detected collision. In other embodiments, the data processing system performs an event-driven simulation in which an ordered sequence of predicted ball collisions with each other and the bumpers is simulated).

Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Lundback et al., US  2011/0021257A1, discloses a method in accordance with which position data is generated.
2.	ZHAO, CN 103285578 A, discloses s a billiard reset device comprises upper and lower correspondingly set above the table.
3.	FURUMI, JP 2006043017 A, discloses a display device that displays an image on a surface of a billiard table.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487